DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second fluid layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-10 depend from Claim 1 and are therefore similarly indefinite.
This rejection may be overcome by amending “the second fluid layer” to “the second fluid contact layer”.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-17, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-9, 13-16, and 19 of U.S. Patent No. 9,926,524. Although the claims at issue are not identical, they are not patentably distinct from each other.
The differences between instant Claim 1 and the claims of ‘524 are highlighted below:
Instant Claim 1.
Claim 1 of ‘524.
An oxygen permeable film comprising:
An oxygen permeable film comprising:
a first polymer layer
a first elastomer layer
having a thickness in the range of about 0.01 mm to about 5 mm; and
having a thickness in the range of about 0.05 mm to about 1 mm; and
a second fluid contact layer
a second fluid contact layer having a total organic carbon (TOC) in water of less than 1 mg/cm2, 
having a thickness in the range of about 0.01 mm to about 0.1 mm,
the second fluid contact layer having a thickness in the range of about 0.01 mm to about 0.1 mm,
the second fluid layer being an FEP layer,

wherein the first polymer layer and the second fluid contact layer are adhered together,
wherein the first elastomer layer and the second fluid contact layer are adhered together

by a method comprising at least corona treatment of the second fluid contact layer in an organic atmosphere, and
wherein the oxygen permeable film has an oxygen permeability of at least 2000 cc/m2 per day.
wherein the oxygen permeable film has an oxygen permeability of at least 2000 cc/m2 per day.


The “first elastomer layer” recited by ‘524 represents a species or sub-genus falling within the “first polymer layer” recited in instant Claim 1.  Therefore, the “first elastomer layer” of ‘524 reads on the “first polymer layer” of instant Claim 1.  See MPEP 2131.02.
The thickness of the first layer recited by ‘524 represents a narrower range falling within and reading on the broader range recited by instant Claim 1.  See MPEP 2131.03.
Claim 1 of ‘524 recites a total organic carbon (TOC) content for the second fluid contact layer.  This feature is not required by instant Claim 1.  This limitation defines a narrower species or sub-genus falling within the scope of the second fluid contact layers recited by instant Claim 1.
Claim 1 of ‘524 specifies a method by which the first and second layers are adhered together.  Instant Claim 1 includes no such limitation regarding a method, but merely requires that the layers are adhered together.  Nevertheless, a product formed according to the process steps recited in Claim 1 of ‘524 represents a species falling within the genus of films wherein a first polymer layer and second fluid contact layer are adhered together as per instant Claim 1.  
Alternatively, this portion of ‘524 represents a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, there is no indication that the product resulting from the process steps recited in Claim 1 of ‘524 is different from the product recited in instant Claim 1.  
Instant Claim 1 requires that the second fluid contact layer is a FEP layer.  This limitation is not required by Claim 1 of ‘524.  However, Claim 2 of ‘524 depends from Claim 1 and recites that the second fluid contact layer is a fluoropolymer layer.  Claim 7 of ‘524 depends from Claim 2 and recites a group of fluoropolymers including FEP.  
Therefore, the differences between instant Claim 1 and Claim 7 of ‘524 do not render the claims patentably distinct from one another. 
The limitations of Claims 2, 5, 9, and 10 are included within the scope of Claim 1 of ‘524.
The limitations of Claims 3 and 4 are taught by Claim 6 of ‘524.
The differences between instant Claim 11 and the claims of ‘524 are highlighted below: 
Instant Claim 11.
Claim 8 of ‘524.
An oxygen permeable container comprising:
An oxygen permeable container, wherein the oxygen permeable container is in the form of a cell culture bag, the cell culture bag comprising an oxygen permeable film comprising:
an outer polymer layer
an outer elastomer layer
having a thickness in the range of about 0.01 mm to about 5 mm; and
having a thickness in the range of about 0.05 mm to about 1 mm; and
an inner fluid contact layer having a thickness in the range of about 0.01 mm to about 0.1 mm,
an inner fluid contact layer having a total organic carbon (TOC) in water of less than 1 mg/cm2, the inner fluid contact layer having a thickness in the range of about 0.01 mm to about 0.1 mm,
the inner fluid contact layer being an FEP layer,

wherein the outer polymer layer and the inner fluid contact layer are adhered together, and
wherein the first elastomer layer and the second fluid contact layer are adhered together

by a method comprising at least corona treatment of the second fluid contact layer in an organic atmosphere, 
wherein the oxygen permeable film has an oxygen permeability of at least 2000 cc/m2 per day.
wherein the oxygen permeable film has an oxygen permeability of at least 2000 cc/m2 per day.


The differences between a polymer layer and an elastomer layer are addressed above, as are the differences in range of layer thickness and the recitation of layer adhesion method steps in ‘524.  The conflicting claims also use “inner” and “outer” interchangeably with “first” and “second”, respectively.  Although the use is inconsistent between the conflicting claims, this difference provides no patentable distinction.
Claim 8 of ‘524 requires that the oxygen permeable container is in the form of a cell culture bag, the cell culture bag comprising an oxygen permeable film.  In contrast, instant Claim 7 recites only an oxygen permeable container.  Nevertheless, the additional limitations of ‘524 merely serve to define a species or sub-genus falling within the genus of instant Claim 7.  See, for instance, instant Claim 10, which depends from instant Claim 7 and includes these limitations.  
Instant Claim 11 requires that the second fluid contact layer is a FEP layer.  This limitation is not required by Claim 8 of ‘524.  However, Claim 9 of ‘524 depends from Claim 8 and recites that the second fluid contact layer is a fluoropolymer layer.  Claim 14 of ‘524 depends from Claim 9 and recites a group of fluoropolymers including FEP.  
Therefore, instant Claim 11 is not patentably distinct from Claim 14 of ‘524.
The limitations of Claims 12-14, 17, 21, and 23 are taught by Claim 8 of ‘524.
The limitations of Claims 15 and 16 are taught by Claim 13 of ‘524.
The limitations of Claim 22 are taught by Claim 15 of ‘524.
Claim 16 of ‘524 recites a method comparable to that of instant Claim 24.  The method recited in Claim 16 of ‘524 requires a cell culture bag substantially identical to that of Claim 8 of ‘524.  Instant Claim 24 requires an oxygen-permeable container as defined in Claim 11.  The differences between instant Claim 11 and the cell culture bag of Claim 8 of ‘524 are discussed above.  The same discussion applies to differences between the cell culture bag of Claim 16 of ‘524 and the oxygen-permeable container of instant Claim 24.  Claim 17 of ‘524 recites a fluoropolymer layer, while Claim 18 recites fluoropolymers including FEP.
Claim 16 of ‘524 requires the steps of adding media and cells to the container.  Claim 19 of ‘524 depends from Claim 16 and further comprises the step of incubating the container.  Therefore, instant Claim 24 is not patentably distinct from Claim 19 of ‘524. 



Allowable Subject Matter

 Claims 6-8, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762